                                      OR\G\Nl-\l
         Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 1 of 28



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT.OF NEW YORK
                                                 -   -       -       -       X


UNITED STATES OF AMERICA                                                                    SEALED INDICTMENT
     .   ";..•




YANLIANG LI,
                  -   V.    -

                                                                                 l 9 CltlM- 7 6 0
                                                                                             1



     a/k/a "Jerry Li," and
                                                                                                                              •i1
                                                                                         .. _ _ . ...,...-,k_____ - - .,,

HONGWEI YANG,
     a/k/a "Mary Yang,"                                                            USDCSDNY
                                                                                   DOCUTVIENT
                                                                                   ELECTRONICALLY FILED1·
                                                                                 l -) ~,.....
                                   Defendants.                                   I L•U:,,... fl:
                                                         -       -       -   X   LD/-\'.!T
                                                                                 l               ·-·-------
                                                                                           ?!U~~t): _ _· - - - ,
                                                                                  ___ ,____"---·~". _==::=:...f
           ;...
                                             COUNT ONE
     J
     (Conspi~acy to Violate the Foreign Corrupt Practices Act)

                       The Grand Jury charges:

                                   Relevant Persons and Entities

                       1.       At all times relevant to this Indictment,

 "Company-1" was a multilevel marketing company that sold health

care, personal care, and other products in more than 90

countries around the world, including China.                                                    Company-1 was

headquartered in Los Angeles, California and maintained a class

of securities pursuant to Section 12(b) of the Securities

Exchange Act of 1934, which traded on the New York Stock

Exchange.                  Company-1 was required to file periodic reports with

the United States Securities and Exchange Commission (the "SEC")

under Section 15(d) of the Securities Exchange Act.                                                               Company-1

was an "issuer" as that term is used in the Foreign Corrupt


                                                         1
     Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 2 of 28



Practices Act ("FCPA"), Title 15, United States Code, Sections

78dd-l(a) and 78m.

          2.    At all times relevant to this Indictment,

company-1 conducted business operations in China through a group

of wholly-owned subsidiaries based in China (collectively,

"China Subsidiary").    China Subsidiary acted as a division of

Company-1 rather than a separate and independent entity.

Company-1 was a holding company that did not enter into

employment contracts with any individuals.        Rather, Company-l's

employees had employment agreements with Company-l's various

wholly-owned subsidiaries, and many employees of Company-l's

wholly-owned subsidiaries, including employees of China

Subsidiary, were treated as employees of Company-1 and were

agents of Company-1.

          3.    China Subsidiary's books, records, and accounts

were consolidated into the financial statements that Company-1

filed with the SEC.    Consequently, China Subsidiary's

expenditures were dispositions of Company-l's assets, and the

business that China Subsidiary obtained and retained ultimately

benefited Company-1.

          4.    Company-1 operated as a multi-level marketing

business, including in the United States, but multi-level

marketing was prohibited under Chinese law.        Chinese law did,

however, permit a company to engage in "direct-sellin;r" --

                                    2
j         Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 3 of 28



    selling a company's products through independent sales

    representatives -- subject to certain requirements.          In

    particular, as relevant here, before engaging in direct-selling

    in any Chinese province, Chinese law required a company to

    obtain a direct-selling license from national authorities and

    local authorities in that province.        China Subsidiary received

    direct-selling licenses from several Chinese provinces starting
    '
    in or about March 2007.       By in or about 2016, China Subsidiary

    was responsible for approximately twenty percent of Company-l's

    worldwide net sales, which exceeded $4 billion.

                 5.    At all times relevant to this Indictment, China

    ~ubsidiary's External Affairs department ("EA") was responsible

    for interfacing with Chinese governmental agencies and Chinese

    government-owned media entities on behalf of Company-1 in China.

    EA employees frequently entertained Chinese government officials

    at meals and other events and provided gifts to Chinese

    government officials.        Between in or about 2007 and in or about

    2016, China Subsidiary reimbursed EA employees more than $25

    million for entertaining and gift giving to Chinese Government
                             \
    officials.

                 6.     From in or about 2004 through in or about
    '
    December 2007, YANLIANG LI, a/k/a "Jerry Li", the defendant, was

    the Director of Sales and/or Sales Vice President at China

    Subsidiary.       From in or about December 2007 through in or about

                                         3
,,,,:
              Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 4 of 28



        April 2017, LI was the Managing Director of China Subsidiary.

        In that position, he was Company-l's most senior employee in

        China and primarily responsible for many of China Subsidiary's

        day-to-day operations, including sales.        From in or about

        December 2012 through in or about February 2017, LI also held

        the title of Senior Vice President at Company-1.         LI, among

        other things, traveled to Company-l's corporate headquarters in

        the United States to meet with Company-1 senior executives;

        received promotions determined by Company-l's senior executives;

        engaged in regular reporting to Company-l's senior executives at

        corporate headquarters; and received Company-1 stock and cash

        incentives tied to the value of Company-1 stock as part of his

        compensation.   At all times relevant to this Indictment, LI was

        an "employee"· and "agent" of an issuer as those terms are used

        in the FCPA, Title 15, United States Code, Section 78dd-l(a).

                   7.   At all times relevant to this Indictment, HONGWEI
        '
        YANG, a/k/a "Mary Yang," the defendant, was a high-level

        executive at China Subsidiary and the head of EA.          YANLIANG LI,

        a/k/a "Jerry Li," the defendant, was YANG'S direct supervisor.

        YANG, among other things, traveled to Company-l's corporate

        headquarters in the United States to meet with Company-1 senior

        ~xecutives; had her performance reviewed by, and received an

        award from, Company-l's senior executives; engaged in regular

        reporting to Company-l's senior executives at corporate

                                            4
      Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 5 of 28



headquarters; and received cash incentives tied to the value of

Company-1 stock as part of her compensation.         At all times

relevant to this Indictment, YANG was an employee and agent of

an issuer as those terms are used in the FCPA, Title 15, United

States Code, Section 78dd-l(a).

            8.   At all times relevant to this Indictment, "CC-1,"

a co-conspirator not named as a defendant herein, was an

employee of China Subsidiary with responsibility for certain

aspects of China Subsidiary's finances and internal accounting

controls.    CC-1 reported directly to Company-l's corporate

management, which, among other things, was involved in reviewing

CC-l's performance and determining CC-l's compensation,

including CC-l's payment of Company-1 stock and cash incentives

tied to the value of Company-1 stock.        As such, CC-1 was an

employee and agent of an issuer as those terms are used in the

FCPA, Title 15, United States Code, Section 78dd-l(a).

            9.   At all times relevant to this Indictment, various

Chinese provincial and central levels of the Ministry of

~ommerce (collectively, "MOFCOM") were responsible, at least in

part, for issuing licenses required for companies, such as China

?ubsidiary, to conduct direct selling in China.         MOFCOM was a

"department" and "agency" of a foreign government, as those

terms are used in the FCPA, Title 15, United States Code,

Section 78dd-1 (f) (1) (A).

                                    5
.
,
            Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 6 of 28



                10.     At all times relevant to this Indictment, various

    Chinese provincial and central levels of the State

    Administration for Industry and Commerce (collectively,            "AIC")

    were responsible, at least in part, for enforcing compliance

    with Chinese laws applicable to direct-selling companies, such

    as China Subsidiary.       AIC had the authority to conduct

    investigations into direct-selling companies and to pursue and

    impose fines and other penalties against direct-selling
        '

    companies, such as China Subsidiary, that it deemed not to be in

    compliance with applicable laws.          AIC was a "department" and

    "agency" of a foreign government, as those terms are used in the

    FCPA, Title 15, United States Code, Section 78dd-l(f) (1) (A).

                 11.    At all times relevant to this Indictment, China

    Economic Net, a media company in China that published articles

    about business and other issues in China, was owned and

    controlled by an agency or department of the Chinese government,
    '
    and performed a function of the Chinese government.            China

    Economic Net was an "instrumentality" of a foreign government,

    as that term is used in the FCPA, Title 15, United States Code,

    Section 78dd-1 (f) (1) (A).

                            The Scheme to Pay Bribes and
                       Circumvent Internal Accounting Controls

                 12.     From at least in or about 2007 through in or

    ?tbout February 2017, YANLIANG LI, a/k/a "Jerry Li," and HONGWEI


                                          6
.         Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 7 of 28



    YANG, a/k/a "Mary Yang," the defendants, and others known and

    unknown, including CC-1, participated in a scheme to pay bribes

    and to circumvent Company-l's internal accounting controls.           The

    scheme involved, among other things, bribing Chinese government

    officials to obtain and retain business and other benefits for

    Company-1; obtaining reimbursement from Company-1 relating to

    the illicit bribes through fraudulent reimbursement requests;

    and circumventing Company-l's internal accounting controls so

    that the bribery and the profits derived from it would continue.

              13.   More specifically, YANLIANG LI, a/k/a "Jerry Li,"

    and HONGWEI YANG, a/k/a "Mary Yang," the defendants, and others

    ~nown and unknown, including CC-1, paid and agreed to pay bribes

    to Chinese government officials, including officers and

    employees of MOFCOM, AIC, and China Economic Net, for the

    purpose of obtaining, retaining, and increasing Company-l's
     '
    business in China by, among other things,       (1) obtaining and

    retaining China Subsidiary's licenses to operate as a direct-

    selling enterprise in provinces throughout China;         (2) corruptly

    ~nfluencing Chinese governmental investigations into China

    Subsidiary's compliance with Chinese laws applicable to direct-

    selling enterprises; and (3) corruptly influencing Chinese

    state-owned and state-controlled media for the purpose of

    removing negative media reports about China Subsidiary.



                                        7
.         Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 8 of 28



              14.   In order to carry out the scheme, YANLIANG LI,

    a/k/a "Jerry Li," and HONGWEI YANG, a/k/a "Mary Yang," the

    defendants, and others known and unknown, including CC-1,

    obtained reimbursement for the bribes from China Subsidiary

    through false expense claims designed to conceal the true nature

    of the expenditures at issue.      In doing so, LI, YANG, and others

    known and unknown, including CC-1, circumvented Company-l's

    internal accounting controls related to EA's expenditure on

    g,ifts and entertainment for Chinese government officials.            These

    internal accounting controls, among other things, prohibited the

    payment of bribes; established limits on the value, frequency,

    and nature of expenditures on government officials; and required

    EA employees to provide receipts and other specific information,

    including the names of the government officials involved, to

    obtain approval and reimbursement for their expenditures.             LI,

    YANG, and others known and unknown, including CC-1, agreed to,

    and did, submit a,nd approve fraudulent reimbursement requests,

    obtain reimbursement for those fraudulent requests, and conceal

    their fraud from Company-l's Internal Audit department.

              15.   For example, in or about December 2006, YANLIANG

    LI, a/k/a "Jerry Li," and HONGWEI YANG, a/k/a "Mary Yang," the

    defendants, discussed LI's approval of giving "red envelopes"

    i.e., cash gifts -- to AIC officials, and obtaining




                                        8
         Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 9 of 28



reimbursement from China Subsidiary for these red envelopes

through fraudulent invoices.

             16.   In or about January 2007, during a time in which

China Subsidiary had a pending license application with MOFCOM,

YANLIANG-LI, a/k/a "Jerry Li," and HONGWEI YANG, a/k/a "Mary

Yang," the defendants, discussed that YANG had "taken care of" a

particular MOFCOM official before YANG had to address questions

from that official.       LI stated, "[T]he money works well on him!" 1

China Subsidiary received the license from MOFCOM in or about

March 2007.

             17.   In or about February 2007, YANLIANG LI, a/k/a

"Jerry Li," the defendant, instructed an EA supervisor to tell

two EA employees to falsely submit reimbursement requests.

             18.   In or about March 2007, YANLIANG LI, a/k/a "Jerry

Li," the defendant, asked HONGWEI YANG, a/k/a "Mary Yang," the

defendant, if she agreed to make bribe payments of 35,000 yuan

to various AIC officials, including 10,000 yuan to an official

whom LI identified as an AIC Deputy Director, for the purpose of

minimizing future penalties against China Subsidiary.             YANG

responded, "Okay," so long as their colleague could "guarantee

this .        to be effective."      LI then said, "I was thinking it




~    The statements attributed to the defendants in paragraphs
15 through 24 of this Indictment were made in Mandarin and have
been translated into English.
                                       9
            Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 10 of 28



      would be better to spend money beforehand than spend money

      afterwards.     This money is a small sum after all, and if we were
·,,
      to be penalized, the figure will be much greater."

                19.     In or about September 2010, YANLIANG LI, a/k/a

      "Jerry Li," the defendant, in order to prevent the scheme from

      being detected by Company-l's Internal Audit department,

      directed CC-1 to provide certain instructions to another

      colleague, and added,    "Don't use the company's email address

          . I'm afraid it won't be good for you, right?"          LI and CC-1

      then agreed to conceal information from Internal Audit about

      t1:eir expense fraud.    CC-1 said, "Of course, some stuff can't be

      talked about .      . things like me switching receipts and so

      forth, no need to mention it."      LI responded,    "Right, no need to

      talk about that."

                20.     In or about April 2012, HONGWEI YANG, a/k/a "Mary

      Yang," the defendant, told YANLIANG LI, a/k/a "Jerry Li," the

      defendant, that an EA supervisor based in Harbin province had

      purchased round-trip airline tickets for a senior AIC official

      and his wife in Harbin province.         In response, LI warned YANG to

      be careful that she and her colleagues do not get caught.

                21.     In or about September 2012, HONGWEI YANG, a/k/a

      "Mary Yang," the defendant, told YANLIANG LI, a/k/a "Jerry Li,"

      the defendant, about an issue that China Subsidiary was facing

      with AIC in Shanghai.     YANG then told LI that EA had spent

                                          10
     Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 11 of 28



approximately 20,000 yuan on a shopping trip and a spa visit for

a senior AIC official, his daughter, and her classmates in

Shanghai.     That expenditure violated, among other things,

Company-1 policies and controls prohibiting entertaining

relatives of government officials.

             22.   In or about November 2012, HONGWEI YANG, a/k/a

"Mary Yang," the defendant, told YANLIANG LI, a/k/a "Jerry Li,"

the defendant: "[T]he son of [a senior AIC official in Chifeng

province] is studying at [a Chinese University].         Tney have a

thing about going to a work unit for an internship, they require

r~views from the places where he did the internships.         Our

company is on his list of internships.       I don't know why.        His

dad saw that and asked us if our company could help him out and

provide his son with a review           . and affix our company's

stamp."     LI responded, "Sure, no big deal."

            .23.   In the six-month period between in or about July

2012 and in or about December 2012, HONGWEI YANG, a/k/a "Mary

Yan:g," the defendant, received approximately $772,433 in

reimbursement for purportedly entertaining 4,312 government

officials at 239 meals, or more than one meal per day.          YANLIANG

LI, a/k/a "Jerry Li," the defendant, regularly received and

reviewed reports from Company-l's Internal Audit department

showing the purported expenditures by YANG and EA on



                                   11
.,•"
            Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 12 of 28



       entertaining government officials, including these 239 purported

       meals.

                 24.   In or about April 2013, HONGWEI YANG, a/k/a "Mary

       Yang," the defendant, told YANLIANG LI, a/k/a "Jerry Li," the

       defendant, that she had met with an official at China Economic

       Net who previously had refused to withdraw certain articles

       about China Subsidiary.    YANG told LI that she said to the

       official, "if you destroy[] us, where could you get money?"

       YANG further told LI that after the official "ate what he should

       e'at, drank what he should drink, and used what he should use,"

       the official had agreed to withdraw the articles.         LI responded,

       "~ou have done a great job!"

                 25.   Between in or about September 2015 and in or

       about October 2016, YANLIANG LI, a/k/a "Jerry Li," and HONGWEI

       YANG, a/k/a "Mary Yang," the defendants, and others known and

       unknown, approved reimbursement of 920,000 yuan for the

       purported purchase of gifts from a particular vendor.          These

       gifts, which were purportedly for Chinese government and media

       officials, were fruits and vegetables from a farm near Yantai,

       the city where LI and YANG were from and a city where China

       Subsidiary was licensed to do business.       LI, and in some

       instances YANG, approved reimbursement to YANG and other China

       Subsidiary EA employees for receipts showing more than 30 tons




                                          12
,.
           Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 13 of 28



     of produce purchases -- without any documentation indicating

     that any produce was actually shipped.

                  26.   YANLIANG LI, a/k/a "Jerry Li," the defendant,

     furthered the scheme and concealed the scheme by, among other

     things, routinely creating false records and certifications

     disclaiming any knowledge of fraud or circumvention of internal

     accounting controls.      For example, from at least in or about

     2008 to in or about February 2017, on a quarterly and annual

     basis, LI signed certifications titled "Statement Regarding

     Facts and Circumstances Relating to Exchange Act Filings," which

     LI caused to be sent to Company-l's U.S. headquarters.           In these

     certifications, which Company-1 relied upon in the preparation

     of its public filings with the SEC, LI falsely certified that

     "nothing came to my attention that made me question the
      I



     e~fectiveness of     [Company-l's] disclosure controls and

     procedures," and that "[I am] not aware of               any fraud,

     whether or not material, that involves management or other

     employees who have a significant role in [Company-1] internal

     controls."

                  27.   YANLIANG LI, a/k/a "Jerry Li," the defendant, in

     furtherance of the scheme to pay bribes and circumvent internal

     accounting controls, made false statements in sworn

     i?vestigative testimony to the SEC on or about October 20 and

     21, 2016.     In particular, when presented with evidence,

                                         13
      Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 14 of 28



including audio recordings, of his participation in the scheme,

L,I falsely denied any knowledge of paying bribes or

circumventing Company-l's internal accounting controls.           In

truth and in fact, and as set forth above, LI was well aware of,

participated in, and endorsed these practices by China

Subsidiary employees.

           28.   During the period relevant to this Indictment,

YANLIANG LI, a/k/a "JerrY. Li," and HONGWEI YANG, a/k/a "Mary

Yang," the defendants, each participated in more than ten in-

p~rson and online trainings related to Company-l's anti-fraud

and anti-corruption policies.      Furthermore, LI and YANG both

certified repeatedly that they understood and would adhere to

Company-l's Code of Business Conduct and Ethics, which, among

other things, required compliance with the FCPA.

                         Statutory Allegations

           29.   From at least in or about 2007 though at least in

or about February 2017, in the Southern District of New York and

elsewhere, YANLIANG LI, a/k/a "Jerry Li," and HONGWEI YANG,

a/k/a "Mary Yang," the defendants, and others known and unknown,

willfully and knowingly combined, conspired, confederated, and

agreed together and with each other to commit offenses against

the United States, to wit, to violate the FCPA, in violation of

Title 15, United States Code, Sections 78dd-1, 78m(b) (2) (B),

78m(b) (5), 78ff (a), and 78ff (c) (2) (A).

                                    14
      Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 15 of 28



           30.   It was a part and object of the conspiracy that

YANLIANG LI, a/k/a "Jerry Li," the defendant, being an employee

and agent of an issuer which had a class of securities

registered pursuant to the Securities and Exchange Act of 1934,

t~ wit, Company-1, and HONGWEI YANG, a/k/a "Mary Yang," the

defendant, being an employee and agent of such issuer, and
 '
others known and unknown, would and did willfully and corruptly

make use of the mails and means and instrumentalities of

interstate commerce in furtherance of an offer, payment, promise

to pay, and authorization of the payment of money, and offer,

gift, promise to give, and authorize the giving of a thing of

value to a foreign official, and ~o a person, while knowing that

all and a portion of such money and thing of value would be

offered, given, and promised, directly and indirectly, to a

foreign official, for purposes of:       (i) influencing an act and

decision of such foreign official in that foreign official's

official capacity;    (ii) inducing such foreign official to do and

omit to do an act in violation of the lawful duty of such

f,oreign official;   (iii) securing an improper advantage; and

(iv) inducing such foreign official to use that foreign

official's influence with a foreign government and

instrumentality thereof to affect and influence acts and

decisions of such government and instrumentality, in order to

assist such issuer, to wit, Company-1, in obtaining and

                                    15
      Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 16 of 28



retaining business for and with, and directing business to any

person, to wit, Company-1, China Subsidiary, and others, in

violation of Title 15, United States Code, Section 78dd-1.

           31.   It was a further part and object of the

conspiracy that YANLIANG LI, a/k/a "Jerry Li," and HONGWEI YANG,

a/k/a "Mary Yang," the defendants, and others known and unknown,

would and did willfully and knowingly circumvent a system of

internal accounting controls at Company-1, an issuer with a

class of securities registered pursuant to the Securities and

Exchange Act of 1934 that was required to devise and maintain a

system of internal accounting controls sufficient to provide

reasonable assurances that (i) transactions were executed in

accordance with management's general and specific authorization;

(ii) transactions were recorded as necessary to permit

preparation of financial statements in conformity with generally

accepted accountlng principles and any other criteria applicable

tp such statements, and to maintain accountability for assets;

(iii) access to assets was permitted only in accordance with

management's general and specific authorization; and (iv) the

recorded accountability for assets was compared with the

existing assets at reasonable intervals and appropriate action

was taken with respect to any differences, in violation of Title

15, United States Code, Sections 78m(b) (2) (B) and 78m(b) (5).




                                    16
     Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 17 of 28



                               Overt Acts

             32.   In furtherance of the conspiracy and to effect

the illegal objects thereof, the following overt acts, among

others, were committed in the Southern District of New York and

elsewhere:

                   a.   In or about January 2007, YANLIANG LI, a/k/a

":Jerry Li," the defendant, ratified a bribe payment by HONGWEI
 '
YANG, a/k/a "Mary Yang," the defendant, in connection with a

p~nding China Subsidiary license application with MOFCOM.

                   b.   In or about February 2007, YANLIANG LI,

a/k/a "Jerry Li," the defendant, instructed an EA supervisor to

tell two employees to falsely re-submit requests for

reimbursement.

                   c.   In or about March 2007, YANLIANG LI, a/k/a

"uerry Li," and HONGWEI YANG, a/k/a "Mary Yang," the defendants,

approved bribe payments of 35,000 yuan to various Chinese

government officials, including 10,000 yuan to an official whom

L~ identified as an AIC Deputy Director.

                   d.   In or about February 2013, YANLIANG LI,

a/k/a "Jerry Li," the defendant, falsely certified, in a

"Statement Regarding Facts and Circumstances Relating to

Exchange Act Filings" that, in the preceding fiscal quarter,

"nothing came to my attention that made me question the

effectiveness of [Company-1] disclosure controls and

                                   17
      Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 18 of 28



P;1'.'0cedures," and that "[I am] not aware of            any fraud,
 '
whether or not material, that involves management or other

employees who have a significant role in [Company-1]         internal

cpntrols."     LI further caused this false "Statement Regarding

Facts and Circumstances Relating to Exchange Act Filings" to be

sent by email to Company-1 personnel in Los Angeles, California.

                   e.   In or about April 2013, YANLIANG LI, a/k/a

"Jerry Li," the defendant, ratified a bribe payment by HONGWEI

YANG, a/k/a "Mary Yang," the defendant, in connection with

YANG'S attempt to suppress negative media reporting about China

Subsidiary by China Economic Net.

                   f.   In or about October 2016, YANLIANG LI, a/k/a

",Jerry Li," the defendant, in sworn testimony before the SEC in

New York, in sum and substance, falsely denied having knowledge

of China Subsidiary's employees paying bribes or circumventing

~ompany-l's internal accounting controls.

             (Title 18, United States Code, Section 371.)

                                COUNT TWO

                                (Perjury)

             The Grand Jury further charges:

             33.   The allegations set forth in paragraphs one

through 28 and 32 of this Indictment are repeated and realleged

as if fully set forth herein.




                                    18
       Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 19 of 28



            34.    In or about 2013, the SEC opened a formal

investigation into Company-1 for violations of the federal

securities laws.

            35.    On or about October 20 and 21, 2016, YANLIANG LI,

a/k/a "Jerry Li," ·the defendant, testified under oath before the

SEC in New York, New York in connection with the SEC's

investigation of Company-1.        At the outset of his sworn

testimony, LI, who was represented at such testimony by
 '
attorneys, acknowledged that he had reviewed a written

notification from the SEC that willfully giving false testimony,

or willfully concealing a material fact, would constitute a

federal crime, and that he did not have any questions about such

notification.

            36.    It was material to the SEC to ascertain, among

other things, the means of communications used by YANLIANG LI,

a/k/a "Jerry Li," the defendant, and other employees of Company-

1 to communicate regarding the activities of China Subsidiary.

Accordingly, the SEC asked LI whether (i) he had a personal e-

mail account, and (ii) whether he used any e-mail account other

than his Company-1 e-mail account.         LI falsely stated,    "No," in

response to both questions.

            37.    In truth and in fact, YANLIANG LI, a/k/a "Jerry

L l' , ,, the defendant,   had a personal email account (the "LI Gmail

Account"); LI had used the "LI Gmail Account" throughout 2016;

                                      19
       Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 20 of 28



and LI had sent multiple e-mails from the LI Gmail Account

approximately sixteen days prior to his testimony before the

SEC.   LI had used the LI Gmail Account for, among other things,

correspondence related to his work at China Subsidiary, and for

correspondence with Company-1 competitors in China and the

United States.

            38.   For example, in or about August 2013, YANLIANG

LI, a/k/a "Jerry Li," the defendant, sent an e-mail on the LI

Gmail Account to HONGWEI YANG, a/k/a "Mary Yang," the defendant,

attaching a lengthy article describing anti-corruption
 '
investigations by the U.S. Department of Justice (the "DOJ") and

the SEC related to bribery in China.

            39.   In or about May 2015, YANLIANG LI, a/k/a "Jerry

L l' , " the defendant,   instructed an individual at a Company-1

competitor in the United States to contact him on the LI Gmail

Account because "I don't want to use the company e-mail to talk
 '
about [the competitor's] business."        LI continued to send e-

mails from the LI Gmail Account to the same individual through

in or about early October 2016.        LI also sent additional emails

f~om the LI Gmail Account to the same individual within a week

of completing his SEC testimony in or about late October 2016.

            40.   In or about early October 2016, YANLIANG LI,

a/k/a "Jerry Li," the defendant, sent an e-mail from the LI

Gmail Account to a different individual who worked at a

                                     20
      Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 21 of 28



different Company-1 competitor.       LI attached to that e-mail an

internal China Subsidiary document that, among other things,

contained detailed forecasts regarding Company-l's projected

financial performance in China.

            41.    During his sworn testimony before the SEC on or

about October 20, 2016, the SEC also asked YANLIANG LI, a/k/a

"y"erry Li," the defendant, whether he had offered any payment to

any government officials at MOFCOM or AIC, and whether he was

aware of any such payments offered by anyone at China

Subsidiary.       In response, LI, in sum and substance, falsely

denied having knowledge of China Subsidiary's employees paying

bribes or circumventing Company-l's internal accounting

controls.

            42.    During his sworn testimony before the SEC on or

about October 21, 2016, the SEC played for YANLIANG LI, a/k/a

"Jerry Li," the defendant, audio recordings of LI, including (a)

a·recording from in or about 2006 on which LI and HONGWEI YANG,

a/k/a "Mary Yang," the defendant, discussed LI's approval of

giving "red envelopes" -- i.e., cash gifts -- to AIC officials,

and (b) a recording from in or about March 2007 on which LI and

YANG agreed to make bribe payments of 35,000 yuan to various

Chinese government officials, including 10,000 yuan to an

official whom LI identified as an AIC Deputy Director.          After

the recordings were played, LI, in sum and substance, again

                                    21
      Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 22 of 28



f~lsely denied having knowledge of China Subsidiary's employees

paying bribes or circumventing Company-l's internal accounting

controls.

                           Statutory Allegation

            43.   On or about October 20 and 21, 2016, in the

Southern District of New York and elsewhere, YANLIANG LI, a/k/a
 '
"Jerry Li," the defendant, having taken an oath before a

competent tribunal, officer, and person, in a case in which a

law of the United States authorized an oath to be administered,

that he would testify, declare, depose, and certify truly,

willfully and contrary to such oath stated a material matter

which he did not believe to be true, to wit, LI, during sworn

testimony before the SEC in connection with the SEC's

investigation of Company-1, gave the following false underlined

testimony, among other false statements:

                  Q:   Do you have a personal e-mail account?

                  A:   No.

                  Q:   Do you use any e-mail accounts other than
                       your work e-mail?

                  A:   No.

                       *     *    *
                  Q:   Have you offered any payment to any official
                       at [AIC]?

                  A:   No.




                                      22
     Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 23 of 28



                  Q:   Have you ever offered any payments to any
                       official at MOFCOM?

                  A:   No.

                  Q:   Are you aware of any such payments offered
                       by anyone at [China Subsidiary]?
                                     "
                 A:    As far as I know, no.

       (Title 18, United States Code, Sections 1621 and 2.)

                              COUNT THREE

        (Destruction of Records in Federal Investigations)

          The Grand Jury further charges:

          44.    The allegations set forth in paragraphs one

through 28, 32, and 34 through 42 of this Indictment are

repeated and realleged as if fully set forth herein.

          45.     In or about 2013, a federal grand jury

investigation in the Southern District of New York was opened

into Company-1 for violations of federal criminal law.

          46.     From in or about 2012 to in or about 2016,

Y'ANLIANG LI, a/k/a "Jerry Li," the defendant, received multiple

notices from Company-l's attorneys informing him of his

obligation to retain all Company-1 documents dating back to at

least January 1, 2007 in connection with, among other things,

pending U.S. governmental investigations and potential

litigation.     Those directives remained in place at least through

February 2017.



                                   23
           Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 24 of 28



                47.   On or about January 20, 2017, Company-1 stated,

in a public filing with the SEC, that, in sum and substance, the

SEC had requested documents and other information related to

Company-l's anti-corruption compliance in China; Company-1 was

updertaking its own review of that subject; and Company-1 had

discussed these matters with the DOJ.            YANLIANG LI, a/k/a "Jerry

L l. , "   the defendant, received e-mails in or about late January

2017 that informed him of the pending SEC and DOJ

investigations.

               48.    On or about February 11, 2017, YANLIANG LI, a/k/a

"Jerry Li," the defendant, was informed he would be interviewed

in March 2017 by Company-l's attorneys in connection with an

internal investigation into potential misconduct at China

Subsidiary.

               49.    A few days later, on or about February 17, 2017,

LI installed an application (the "Wiping Application") onto his

Company-1-issued laptop computer (the "LI Laptop"), which

enabled a user to erase files in a manner that would render the

deleted files unrecoverable.           That same day, LI deleted

approximately 200 files from the LI Laptop using the Wiping

Application, many of which had file names associated with LI's
    I
work at China Subsidiary.




                                         24
     Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 25 of 28



                        Statutory Allegation

          50.   In or about February 2017, in the Southern

District of New York and elsewhere, YANLIANG LI, a/k/a "Jerry

Li," the defendant, knowingly altered, destroyed, mutilated,

concealed, covered up, falsified, and made a false entry in a

r~cord, document, and tangible object with the intent to impede,

obstruct, and influence the investigation and proper

administration of matters within the jurisdiction of departments

ahd agencies of the United States, and in relation to and

contemplation of such matters and cases, to wit, LI, while aware

o~ pending U.S. governmental investigations, destroyed computer

files with the intent to impede, obstruct, and influence the

investigations into a scheme involving bribes to Chinese

officials for the benefit of Company-1, matters within the

jurisdiction of the DOJ and the SEC.

       (Title 18, United States Code, Sections 1519 and 2.)

                        FORFEITURE ALLEGATION

          51.   As a'result of committing the offense alleged in

Count One of this Indictment, YANLIANG LI, a/k/a "Jerry Li," and

HONGWEI YANG, a/k/a "Mary Yang," the defendants, shall forfeit

t'o the United States, pursuant to Title 18, United States Code,

Section 981(a) (1) (C), and Title 28, United States Code, Section

2461(c), any and all property, real and personal, that

constitutes or is derived from proceeds traceable to the

                                   25
•'            Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 26 of 28



     commission of the offense charged in Count One of this

     Indictment, including but not limited to a sum of money in

     United States currency representing the amount of proceeds

     traceable to the commission of said offense.

                             Substitute Asset Provision

                  52.   If any of the above-described forfeitable

     property, as a result of any act or omission of YANLIANG LI,

     a/k/a "Jerry Li," and HONGWEI YANG, a/k/a "Mary Yang," the

     defendants:

                        a.    cannot be located upon the exercise of due

     diligence;

                        b.    has been transferred or sold to, or

     deposited with, a third person;

                        c.    has been placed beyond the jurisdiction of

     the Court;

                        d.    has been substantially diminished in value;

     o:i:;-


                        e.    has been commingled with other property

     which cannot be subdivided without difficulty;

     it is the intent of the United States, pursuant to Title 21,

     United States Code, Section 853(p), and Title 28, United States

     Code, Section 246l(c), to seek forfeiture of any other property




                                           26
        Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 27 of 28



  of the defendants up to the value of the above forfeitable

  property.

         (Title 18, United States Code, Sections 981 and 982;
           Title 21, United States Code, Sections 853; and
             Title 28, United States Code, Section 2461.)




c,m-EPERSON
                                          G~:~~a,y~~
      10/z.2-/19                          United States Attorney
                                          Southern District of New York




                                          ROBERT ZINK
                                          Chief, Fraud Section
                                          Criminal Division
                                          U.S. Department of Justice




                                     27
Case 1:19-cr-00760-VSB Document 3 Filed 10/22/19 Page 28 of 28



           Form No. USA-33s-274      (Ed. 9-25-58)




               UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                 UNITED STATES OF AMERICA

                               v.

                        YANLIANG LI,
                   a/k/a "Jerry Li," and
                       HONGWEI YANG,
                    a/k/a "Mary Yang,"

                                           Defendants.


                       SEALED INDICTMENT

                           19 Cr.

(15 U.S.C. §§ 78dd-l, 78m(b) (2) (B), 78m(b) (5), 78ff (a),
   78ff(c) (2) (A); 18 U.S.C. §§ 371, 1519, 1621, & 2.)



                   GEOFFREY S. BERMAN
                 United States Attorney
              Southern District of New York


                      ROBERT ZINK
            Chief, Fraud Section, Criminal
         Division, U.S. Department of Justice




       Oc-t. 22-. ,q   .
         -r:de.ee Sea(ee{ :!vidk~t
